PER CURIAM.
Pursuant to the prayer of a petition for certiorari because of an alleged conflict between the instant decision of the District Court of Appeal, Second District, and the decision of this Court in St. Joseph Telephone and Telegraph Co. v. Southeastern Telephone Co., 149 Fla. 14, 5 So.2d 55, we issued the writ. Inasmuch as a jurisdictional conflict of decisions appeared questionable, we set the matter for hearing upon both' jurisdiction and merits. Having heard *137•oral arguments and upon further careful study of the record and briefs, we are now convinced that the District Court followed the prior decision of this Court and did not render a decision in conflict therewith.
As a matter of fact, the District Court’s decision is consonant with our prior decision in the instant suit.1 In that decision we merely held that the complaint stated a cause of action and if the allegations of said complaint were proven Tampa Electric would be entitled to the relief which it sought. Upon remand testimony was taken and a final decree favorable to Tampa Electric was entered. In the final decree the Chancellor made the following finding: “ * * * the plaintiff has sustained the allegations of its complaint by competent proof and is entitled to the relief prayed for, * * This decree was affirmed by the District Court of Appeal, Second District.
We have decided time and time again that this Court will not re-weigh or re-evaluate the testimony in order to determine its jurisdiction when it is sought to be invoked upon the theory of conflict in decisions. We see no reason to recede from this firmly established rule in this case. Moreover, we considered and discussed the case of St. Joseph Telephone and Telegraph Co. v. Southeastern Telephone Co., supra, in our opinion on the first appearance of this cause,1 and disposed of all pertinent questions now attempted to be raised again, in and by the present petition for a writ of certiorari.
It appears that some confusion has arisen with reference to Footnote #6, page 473 of our opinion, published in 122 So.2d beginning at page 471. It should be perfectly clear even to a novitiate that the remarks contained in said footnote were unnecessary to the decision which we reached, were not pronouncements of law but merely philosophical observations, and constitute nothing more nor less than obiter dicta. They should be so treated by the bench and bar.
The petition for writ of certiorari filed herein should be and it is hereby denied.
ROBERTS, Acting C. J., THORNAL and CALDWELL, JJ., and WALKER, Circuit Judge, concur.
HOBSON (Ret.), J., concurs specially.

. Tampa Electric Co. v. Withlacooche River Electric Cooperative, Inc., 122 So.2d 471.